         Case 4:20-cv-00827-KGB Document 15 Filed 10/14/20 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DERRICK JOHNSON-BEY, ADC #110079                                                    PLAINTIFF

v.                               Case No. 4:20-cv-00827-KGB

ARKANSAS DIVISION OF CORRECTION                                                 DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Derrick Johnson-Bey’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 14th day of October, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
